IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________   United States Court of Appeals
                                                         Fifth Circuit
                             No. 05-50145
                        _____________________         F I L E D
UNITED STATES OF AMERICA                               May 31, 2005
                  Plaintiff - Appellee            Charles R. Fulbruge III
                   v.                                     Clerk

EDUARDO MADRID-MANRIQUEZ
                  Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-2001)
                      ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand the case to district court for resentencing in light of

the Supreme Court’s recent opinion in Booker and this Court’s

opinion in Mares is granted.



_______________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed motion in

 the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is denied as unnecessary.